Citation Nr: 0032894	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-13 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from November 1981 to December 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) which denied 
service connection for post-traumatic stress disorder.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


REMAND

The Board initially notes that at the time of the RO's denial 
of the claim in March 1997, it appears that the RO determined 
that there was no medical evidence of a diagnosis of post 
traumatic stress disorder.  In addition, in light of the 
veteran's failure to respond to written inquiry as to his 
alleged stressors, no further development was attempted to 
corroborate his claimed in-service stressors.  

During the course of the appeal, legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act" ).  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for post traumatic stress disorder.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the veteran's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The veteran and his representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence as to his claimed in-service 
stressors, that evidence must be 
submitted by him to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim.  



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals


(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



